—Judgment, Supreme Court, New York County (Murray Mogel, J., at jury *91trial; Allen Alpert, J., at reconstruction hearing), rendered on or about June 11, 1993, convicting defendant, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the second degree, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years, unanimously affirmed.
The reconstruction hearing, wherein the testimony of the trial prosecutor was confirmed by the existing portions of the record, including summations, sufficiently provided defendant with an adequate record upon which he could base his appeal in this simple case (see, People v Glass, 43 NY2d 283; People v Carney, 73 AD2d 9). The reconstructed record demonstrates that the People established beyond a reasonable doubt that defendant, who was sitting in the front seat of a stolen car, exercised sufficient control thereof. We have considered defendant’s other claims and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rubin, Tom and Mazzarelli, JJ.